Citation Nr: 1448020	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from July 1945 to August 1946 and from September 1950 to May 1952.  The Veteran died in December 2012.  The Veteran's son has been substituted as the appellant.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service. 

2.  The Veteran's tinnitus did not onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus are not met.. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2011 letter. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In December 2011 correspondence, the Veteran indicated that he had enclosed all remaining information or evidence, or he had no other information or evidence to give to VA to support the claim.  VA has obtained an examination and medical opinion with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Initially, the Board notes that a September 2001 private audiogram from Helton Hearing Care appears to show pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 35, 65, 65, and 65 decibels and in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 30, 35, 50, and 55 decibels.  Thus, the Veteran had a current bilateral hearing loss disability as defined by VA. 38 C.F.R. § 3.385 (2014).  He has also been diagnosed with tinnitus.  Unlike hearing loss, tinnitus is the type of condition that is entirely subjective in nature, so it is capable of lay diagnosis.  The determinative issue, then, is whether the hearing loss and tinnitus are attributable to the Veteran's service.

Service personnel records show that the Veteran served in the United States Navy onboard ships as a midshipman.

An August 1946 report of physical examination shows whispered voice testing results of 15/15.   Defects as to hearing were noted as "none."  A June 1947 report of physical examination shows whispered voice testing results of 15/15.  Defects as to hearing were noted as "none."  It was noted that the Veteran was found physically qualified for appointment as a Midshipman.  An August 1950 report of medical history notes that the Veteran's position was that of an ensign and that he denied severe ear trouble.  The Veteran's May 1952 physical examination for release from active service shows that the Veteran's ears were evaluated as clinically normal.  Whispered voice testing was 15/15.

An April 1956 quadrennial reserve medical examination report shows whispered voice was 15/15.  The Veteran ears were evaluated as clinically normal.  In an April 1956 contemporaneous self-report of medical history, the Veteran denied any ear trouble.

Helton Hearing Care audiological evaluations show that the Veteran was seen in September 2001, July 2003, and in June 2009.   The June 2009 evaluation report noted that the Veteran hit his head in January and had no memory until May.  He was unsure if his hearing was worse, but it was not likely.  It was also noted that the Veteran gave a history of bilateral tinnitus, and that he had it before.  Results reported were mild to severe hearing loss bilaterally with reduced word recognition.  

In December 2011, the Veteran submitted an application for VA disability benefits for bilateral hearing loss and tinnitus.  He indicated that the disabilities began in 1945 and continued to current day.  He stated that he had noise exposure from Navy service to include, but not limited to, weapons firing.  

A January 2012 VA examination report shows that one or more frequencies could not be tested.  The audiologist noted that the Veteran had dementia and could not respond to pure tones.  Several attempts were made, but no results were obtained.  The test results were not valid for rating purposes.  It was noted that the Veteran had worn hearing aids for several years.  The audiologist also noted that the use of speech discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, or other reasons that made combined use of pure tone average and speech discrimination scores inappropriate.  Acoustic immittance was noted as normal in each ear.  The audiologist noted a review of the claims file.  The audiologist could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The audiologist noted that the Veteran served over three years in the Navy and his military occupational specialty indicated that his duties were highly probable to being exposed to hazardous noise levels.  However, whisper tests were administered several times from 1946 through 1956 and all reviewed results indicated 15/15 normal results bilaterally.  The audiologist further noted that the Veteran was wearing hearing aids, binaurally and that it could be assumed that there was the presence of a high frequency hearing loss, although that was not documented at the examination.  The audiologist noted that June 2009 Helton hearing audio results indicated a mild to severe sensorineural hearing loss bilaterally.  The audiologist noted that the Veteran apparently fell and hit his head in January 2009, and had no memory until May 2009 .  It was noted that the Veteran reported recurrent tinnitus, but that he was not able to offer further information regarding the nature or degree of tinnitus.  The examiner could not provide a medical opinion regarding the etiology of the tinnitus without resorting to speculation.

In the April 2012 notice of disagreement, the Veteran stated that due to his service, to include time in World War II, he was exposed to loud noises in the Navy as a damage control offer from weapons firing which resulted in acoustic trauma.  He stated that he had little noise exposure following service.  

An October 2012 VA hearing loss and tinnitus opinion report shows that the examiner reviewed the claims file.  The examiner noted that the service treatment records were silent for hearing loss, ear trouble, and tinnitus.  There were normal bilateral whisper tests.  Subsequent audiograms since leaving service in 2001, 2003, and 2009 did not show evidence of noise induced hearing loss, with the absence of a notch at higher frequencies, implying noise induced threshold shifts.  Also, the more recent audiograms were more consistent with presbycusis, and taken many decades after leaving military service.  Therefore, it was less likely than not that hearing loss was due to noise exposure in service.  

In a December 2012 letter, R.D. Marks, M.D., Chief of Staff at Madison Valley Medical Center, stated that the Veteran's military records clearly showed that he was exposed to significant loud noises, such as naval gunfire, during his military career.  He had subsequently been shown to have significant hearing loss.  Dr. Marks stated that unfortunately, a hearing evaluation had its results significantly skewed because the examiner did not take into consideration the Veteran's dementia at the time of the testing.  Dr. Marks stated that he cared for the Veteran for over three years and made clinical notation of significant hearing loss and they had note of the fact that he did hear significantly better after acquiring hearing aids at his own expense.  It was Dr. Marks' opinion that a significant portion of the Veteran's hearing loss was related to military experience.  Dr. Marks believed that it was greater than 50 percent likely that the hearing loss was related to military experience.  

During the July 2014 Board hearing, the appellant testified that the Veteran always talked about his service and being in the boiler room with the engines and that "you couldn't even talk."  Apparently, it was a high frequency noise type of engine that the Navy used.  After service, the appellant testified that the Veteran was never in an occupation that involved machinery of any sort.  He was a banker and there was really nothing in that occupation that would lend itself to hearing loss.  The appellant asserted that the Veteran's hearing loss began a lot sooner than documented.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  

The earliest evidence of complaints or treatment for hearing loss disability and tinnitus is in 2001, more than 45 years after discharge from the Veteran's last period of active service.  That time period is well beyond the presumptive period for establishing service connection for bilateral hearing loss and tinnitus as a chronic disease.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Veteran submitted a favorable private medical opinion from Dr. Marks in December 2012.  The Board is aware that a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  However, in this case, Dr. Marks indicates that he has only treated the Veteran for three years and does not address the significant absence of complaints of bilateral hearing loss and tinnitus for more than four decades after the Veteran's last period of service.  Significantly, moreover, he does not account for the private audiometric findings in 2001, 2003, and 2009, or provide any discussion of their relevance.  Instead, he focuses on the inability to obtain audiometric findings on VA examinations due to the Veteran's dementia.  However, the private audiometric findings are of record and were reviewed and considered by the VA examiner in an October 2012 opinion.  Dr. Marks does not reconcile the VA examiner's finding that the Veteran's hearing is not consistent with noise-induced hearing loss based on the private audiometric evaluations of record, which were conducted prior to the dementia which made obtaining more current results impossible.  Thus, while the Veteran may have had noise exposure in service, Dr. Marks favorable opinion is afforded less probative value as he did not consider or discuss the private audiometric evaluations of record, which, the Board notes, are the only audiometric findings available for review and are the most probative evidence as to the etiology of the Veteran's hearing loss, when reviewed by the VA examiner.

By contrast, the Board accords great probative value to the October 2012 medical opinion and rationale provided by the VA examiner, as it was based on a thorough review of the Veteran's claims file, to include a review of the Veteran's service records, private audiological evaluations, and the Veteran's assertions.  Importantly, the VA examiner provided clear medical reasoning and logic for the opinions specific to the facts of the Veteran's case and consistent with the evidence in the claims file.  Specifically, not only did the examiner discuss the Veteran's service medical records, the examiner importantly provided a discussion of private audiograms from 2001, 2003, and 2009, which were submitted by the Veteran, and concluded that the audiometric results at that time did not show evidence of a noise induced hearing loss.  Further, the examiner concluded based on a review of these private audiometric results that the etiology of the Veteran's hearing loss was more consistent with presbycusis and less likely due to noise exposure in service.  Prejean v. West, 13 Vet. App. 444 (2000).  When determining the probative value of evidence, it is significant to consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Thus, considering the medical opinions of record, the Board finds that the most probative medical opinion evidence as to whether the Veteran had bilateral hearing loss related to service weighs against that conclusion.

With regard to tinnitus, the record shows that the Veteran had a diagnosis of tinnitus during the appeal period.  However, there is no medical evidence of record linking the current tinnitus to active duty service.  Significantly, the evidence of record does not establish a report of recurrent symptoms of tinnitus since service.  In fact, the Veteran's first report of tinnitus was in a June 2009 private audiology evaluation and while the Veteran stated he had it before, that general statement does not equate to an assertion that he has had recurrent tinnitus since service.  Other than his statement on the claim for VA benefits and in subsequent correspondence, and the Veteran's son's testimony, neither has brought forth any other competent and credible evidence of continuity of symptomatology of bilateral hearing loss or tinnitus since service.  In fact, at the time of the private audiology evaluations in 2001, 2003, and 2009, the Veteran never suggested that he had hearing loss or tinnitus since service or that either were related to service.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than later history as reported by a Veteran); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Consequently, the lay statements do not constitute competent and credible evidence in support of the claims.

The Board finds that the weight of the credible evidence shows that the Veteran's tinnitus and bilateral hearing loss first manifested many years after service and are not related to service or any incident therein.  The most probative opinion of record shows that the hearing loss was more likely age-related and less likely noise-induced.  Furthermore, there is no medical opinion linking tinnitus to service and the Veteran was unable to provide evidence linking any current tinnitus to service because of dementia.  As the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


